Citation Nr: 0615690	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-24 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and mixed 
personality disorder.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran had active service from December 1978 to June 
1979, and active duty for training in July 1979, August 1980, 
and July 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Regulations pertinent to the reopening of finally decided 
claims explicitly provide that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2005).  

The veteran's request to reopen his claim of entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia and mixed personality disorder, was filed in 
February 2002.  Therefore, the current, amended version of 
the law is applicable in this case, as follows:

New evidence means existing evidence not 
previously submitted to VA.  Material 
evidence means existing evidence that, 
by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

In a July 2002 letter, the RO informed the veteran what the 
evidence must show to establish entitlement to service 
connection on the merits, but not what the requirements are 
for reopening a service connection claim that had been 
previously denied.  By rating decisions dated in August 2002, 
September 2002, and March 2003, the RO denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia and mixed personality disorder.  In the 
decision, the RO quoted the former version of 38 C.F.R. 
§ 3.156(a)-i.e., the definition of new and material evidence 
which is applicable only to claims to reopen filed prior to 
August 29, 2001.  The RO denied reopening, finding additional 
evidence in the file since the last final denial to be 
"new" but not "material."  

The veteran filed a notice of disagreement, and a statement 
of the case was issued in May 2004.  In the statement of the 
case, the RO provided the amended version of 38 C.F.R. 
§ 3.156(a)-i.e., the current definition of new and material 
evidence which is applicable only to claims to reopen filed 
after August 29, 2001-in the section of the statement of the 
case providing notice of pertinent regulations.  However, in 
the reasons and bases section of the statement of the case, 
the RO applied the former version of the regulation, as it 
also did in the January 2005 supplemental statement of the 
case.

As noted above, the veteran's claim to reopen was filed 
subsequent to August 29, 2001, and therefore, further 
developmental action, to include providing notification to 
the veteran of the current version of the new and material 
regulations, and proper application of those regulations to 
the facts in this case, must be completed. 

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006), which held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
information necessary to reopen the claim includes both a 
statement as to what evidence was lacking at the time of the 
last final decision, such that adjudication resulted in a 
denial, and a statement as to what information would allow 
the claim to be successfully reopened.  

In the present appeal, the veteran was provided with 
notification of the information and evidence necessary to 
establish entitlement to the underlying claim.  However, the 
Board concludes that, because the RO did not consistently 
notify the veteran of the correct regulatory definition of 
new and material evidence, and this may have been confusing 
to him, a remand is required to correct this defect in 
notification.  See Kent, No. 04-181, slip op. at 17 (where 
documents giving notice were incomplete and confusing, 
pertinent notice requirements were not adequately satisfied).  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
such, proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date, 
must be provided.  

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran, and 
provide the current version of the 
regulations pertinent to claims to 
reopen based on the submission of new 
and material evidence, set forth in 
38 C.F.R. § 3.156(a) (2005), as detailed 
above.  

Additionally, subject to the holding in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006), the RO must review 
the last final rating decision on the 
issue on appeal.  Then, the RO must, as 
part of the notice letter discussed 
above, provide the veteran with a 
statement which sets forth the 
element(s) of service connection for 
which the evidence was found 
insufficient in the last final decision, 
describes what evidence would allow him 
to reopen his claim for entitlement to 
service connection for a psychiatric 
disorder, to include schizophrenia and 
mixed personality disorder, and 
describes what evidence would be 
necessary to substantiate the element(s) 
required to establish service connection 
if the claim were to be reopened.  

Finally, as part of the notice letter 
discussed above, the RO must also 
provide the veteran with corrective 
notice, under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  If, subsequent to receipt of the 
letter discussed above, the veteran 
identifies additional evidence pertinent 
to his claim within the constructive 
possession of VA, the RO should attempt 
to procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records, the RO is unable 
to secure them, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for a 
psychiatric disorder, to include 
schizophrenia and mixed personality 
disorder, under the provisions of 
38 C.F.R. § 3.156(a) (2005), taking into 
consideration any newly acquired 
evidence.  If the benefit remains 
denied, an additional supplemental 
statement of the case must be provided 
to the veteran.  After the veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






